Citation Nr: 9908765	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-45 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from March 1946 to June 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Cheyenne, Wyoming, Department of Veterans 
Affairs (VA) Regional Office (RO).  By way of history, in a 
decision dated in May 1997, the Board denied the veteran's 
claim of entitlement to a compensable evaluation for 
residuals of traumatic encephalopathy.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In November 1998, the Court vacated the Board's decision, and 
returned the claim for another decision consistent with its 
Order.  The veteran was thereafter afforded an opportunity to 
respond with additional argument or evidence.  He has since 
responded that he has no further evidence to submit.


REMAND

The veteran is service-connected for traumatic 
encephalopathy.  The RO initially granted service connection 
in a rating decision dated in July 1950.  That rating 
decision indicated that the in-service diagnosis was chronic 
conversion reaction.  The RO assigned a zero percent 
disability evaluation, effective June 5, 1950, under 
Diagnostic Code 8045.  That code provides that purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  38 C.F.R. 4.124a, Diagnostic Code 8045 
(1998).  The zero percent evaluation has remained in effect 
to date.  

Since the initial grant of service connection, the veteran 
has undergone numerous VA and other examinations.  Most 
recently, the claims file reflects that a VA fee-basis 
neurologic examination was conducted in November 1996 by 
D.J., M.D.  At that time the veteran reported that his main 
neurologic complaint was headaches.  He gave a history of 
headaches beginning in 1946 after he fell and hit his head in 
the shower.  Dr. D.J. noted that records from the veteran's 
claims file reflect that he mentioned such a fall while in 
service, but that it was not clear whether the veteran sought 
or received medical treatment during service.  The veteran 
indicated taking medications to include Zoloft and Trazadone, 
which he reported taking for insomnia and memory assistance.  
Dr. D.J. noted a prior medical history of multiple physical 
problems.  Dr. D.J. noted that mental status examination was 
unusual in that the veteran had difficulty providing a clear 
history free of extraneous details.  Cranial nerve 
examination revealed pupillary changes consistent with a 
history of cataract surgery bilaterally.  Visual field 
testing by confrontation revealed a subtle left upper visual 
field cut, stated to be "so small that it may not be 
genuine."  Motor examination was notable for frequent, 
restless motions of the limbs, "almost resembling 
akathisia."  Dr. D.J. stated that motor strength and 
coordination of all limbs seemed to be intact and indicated 
that the veteran seemed to have quicker and better 
coordination than most individuals his age.  Sensory 
examination revealed a hint of distal light touch, pinprick 
and vibratory sense loss, limited to a stocking distribution. 

In his report dated in December 1996, Dr. D.J. commented that 
the veteran's service medical records showed a diagnosis of 
conversion disorder; Dr. D.J. indicated being "unable to 
decipher how this diagnosis of conversion disorder was 
reached.  I also do not find any specific record of medical 
treatment at the time of his supposed head injury..."  Dr. 
D.J. offered diagnoses to include headaches, and also noted 
bumps on the occipital region of the skull in the vicinity of 
the usual attachments of the posterior cervical muscles to 
the skull, stated to be "considerably more prominent" than 
in most people.  Dr. D.J. also indicated that the veteran had 
various characteristics more probably psychiatric than 
neurologic and thus outside his area of expertise.  Dr. D.J. 
did express "doubt that [the veteran's] headaches over all 
these years are actually the result of a blow to the head 
from a fall in a shower, but one oddity on his examination 
makes me wonder [if] there is a connection.  That is, he 
seems to have a tiny left upper quadrant visual field 
deficit."  Dr. D.J. noted that during the veteran's period 
of service neither magnetic resonance imaging (MRI) or 
computerized tomography (CT) were available to detect small 
subdural hematomas or old scar tissue in the brain and 
commented that a visual fields cut would be consistent with 
an occipital head injury with contusions to the visual 
cortex.  Dr. D.J. further indicated that if there was clear 
evidence of scar tissue in the occipital lobes, or of an old, 
calcified subdural hematoma, the veteran "might have a case 
for service related headaches."  Dr. D.J. suggested that 
further diagnostic testing be accomplished.  Specifically, 
Dr. D.J. stated a belief that MRI of the head was indicated, 
stating that "if for some medical reason he cannot enter an 
MRI machine, a CT scan of the head would be a far less 
preferable alternative."  Dr. D.J. concluded by noting that 
unless diagnostic test results "show evidence of old trauma, 
I do not see any clear connection between [the veteran's] 
symptoms and his activity in the service."

In December 1996, CT testing was performed.  Dr. D.J. 
reviewed the results and determined that such showed 
"nothing other than the degree of atrophy appropriate to his 
age," and stated that he did "not see any clear connection 
between [the veteran's] symptoms and his activities in the 
service.  That is , I do not find any clear evidence for 
headaches or encephalopathy resulting from head trauma in the 
service."

The veteran's representative, in his statement dated in May 
1997, requested that the claim be remanded for an MRI, as 
such was stated by Dr. D.J. to be the preferable means of 
identifying any prior service-related trauma.  The 
representative indicated that the veteran was willing to 
undergo such testing and citing 38 C.F.R. § 4.10; Schafrath. 
v. Derwinski, 1 Vet. App. 589 (1998); and Black v. Brown, 
5 Vet. App. 177 (1993) set out that "All diagnostic tests 
necessary for adjudicating a claim to include resolving a 
question of etiology must be undertaken."  

The Board notes that the Court, in vacating the Board's May 
1997 decision, indicated that the Board decision failed to 
provide adequate reasons and bases for its denial of 
increased (compensable) benefits.  The Court specifically 
indicated that there was no medical evidence in the record 
separating the effects of the veteran's service-connected 
traumatic encephalopathy from his subjective headaches.  
Accordingly, based on the language in the Court's Order and 
the representative's contention, the Board is of the opinion 
that further remand to the RO is warranted in this case.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo MRI examination of his skull.  
An interpretation of the completed MRI 
results should be provided by the 
appropriate professional.  Thereafter, 
the interpreted MRI report, along with a 
copy of this remand, the complete claims 
file and a separate copy of the 
neurologic examination and addendum dated 
in December 1996, should be forwarded to 
Dr. D.J., the physician who conducted 
that prior examination.  Dr. D.J. is 
requested to provide an opinion, based on 
the MRI results, in conjunction with the 
results and conclusions reached upon 
prior evaluation, as to whether the 
veteran suffers from headaches, or other 
subjective neurologic symptoms such as 
dizziness, insomnia, etc., which are 
likely related to a past history of 
trauma to the brain.  A rationale for the 
conclusion reached should be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluated for traumatic encephalopathy 
characterized by headaches.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


